C. A. 9th Cir. Motions of United States Justice Foundation et al. and Washington Legal Foundation et al. for leave to file briefs as amici curiae granted. Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 10, 1998. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or be*983fore 3 p.m., Tuesday, December 8, 1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 29, 1998. This Court’s Rule 29.2 does not apply.